IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00287-CR

TONY LEE JOHNSON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2006-1683-C2


                          MEMORANDUM OPINION


      Tony Lee Johnson seeks to appeal from the trial court’s denial of his motion to

withdraw his guilty plea to capital murder. Johnson was sentenced to life without

parole on February 14, 2008, and the trial court apparently gave Johnson permission to

appeal the motion to withdraw’s denial, but Johnson’s notice of appeal was not filed

until August 7, 2008. See TEX. R. APP. P. 26.2(a)(1) (providing that notice of appeal must

be filed within 30 days after date sentence imposed or 30 days after entry of appealable

order).
        The Clerk of this Court warned Johnson that his appeal might be dismissed

because his notice of appeal was not timely filed unless, within 21 days, a response was

filed showing grounds for continuing the appeal.        Johnson’s response essentially

requests an out-of-time appeal. We lack jurisdiction to grant an out-of-time appeal; that

authority belongs exclusively to the Court of Criminal Appeals through a writ of habeas

corpus. See Parr v. State, 206 S.W.3d 143, 144-45 (Tex. App.—Waco 2006, no pet.).

Because Johnson’s notice of appeal is untimely, we lack jurisdiction and dismiss his

appeal.


                                               PER CURIAM


Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed October 1, 2008
Do not publish
[CRPM]




Johnson v. State                                                                   Page 2